           Case 2:20-cv-01321-TJS Document 6 Filed 07/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERMA MCMILLAN,                             :      CIVIL ACTION
Estate of Rebecca A. Williams              :
                                           :
      v.                                   :
                                           :
NATIONSTAR MORTGAGE COMPANY,               :
a/k/a Mr. Cooper Mortgage Company,         :
ATTORNEY CHRISTINE L. GRAHAM               :      NO. 20-1321

                                       ORDER

      NOW, this 22nd day of July, 2020, upon consideration of plaintiff’s Motion to

Proceed In Forma Pauperis (Doc. No. 1), the Complaint, and the Emergency Petition for

Temporary Restraining Order or Special Relief (Doc. No. 3), it is ORDERED that:

      1.      Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED;

      2.      The Complaint is deemed filed;

      3.      The Emergency Petition for Temporary Restraining Order or Special Relief

is DENIED; and,

      4.      The Complaint is DISMISSED WITH PREJUDICE.




                                                  /s/ TIMOTHY J. SAVAGE J.
